STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0570
VERSUS

RICKEY ANDERSON OCTOBER 20, 2022
In Re: Rickey Anderson, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. DC-20-03187.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT GRANTED for the sole purpose of transferring to the
district court for a reopened hearing for development of the
record on the claim the investigating officer improperly

continued questioning relator following his unambiguous
invocation of his right to counsel during his custodial
interrogation. See Edwards v. Arizona, 451 U.S. 477, 481-85,

101 S.Ct. 1880, 1883-85, 68 L.Ed.2d 378 (1981); Miranda v.
Arizona, 384 U.S. 436, 444-45, 86 S.Ct. 1602, 1612, 16 L.Ed.2d
694 (1966).

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

acu]

DEPUTY CLERK OF COURT
FOR THE COURT